245 U.S. 478 (1918)
KRAMER ET AL.
v.
UNITED STATES.
No. 680.
Supreme Court of United States.
Argued December 13, 14, 1917.
Decided January 14, 1918.
ERROR TO THE DISTRICT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Mr. Harry Weinberger for plaintiffs in error.
The Solicitor General, with whom Mr. Robert Szold was on the brief, for the United States. See ante, 368.
Mr. Hannis Taylor and Mr. Joseph E. Black, by leave of court, filed a brief as amici curiae.
Mr. Walter Nelles, by leave of court, filed a brief as amicus curiae.
MR. CHIEF JUSTICE WHITE delivered the opinion of the court.
In this case, as in No. 702, just previously decided, ante, 474, because of constitutional questions the case was brought here by direct writ of error, with the object of reviewing *479 and reversing a conviction and sentence under an indictment charging an unlawful conspiracy to induce persons, whose duty it was to register under the Selective Draft Law, not to perform that duty, and alleging overt acts done for the purpose of carrying out the illegal conspiracy. The defenses were substantially the same as those urged in the previous case and the assignments of error made at the time of the allowance of the writs were identical. In fact, at bar the propositions and arguments relied upon in the previous case were stated to be controlling in this. But, therefore, for the fact that there was different evidence in the two cases, the considerations which control the one control the other. No distinction, however, results from that difference, since we are of opinion in this case as we were in the other, after an examination of the entire record, that the contention that there was no evidence tending to show guilt, and hence the case should have been taken from the jury, is without merit.
As thus any conceivable distinction between the two cases is removed, it follows that for the reasons stated in the Goldman Case, ante, 474, just decided, and in the Arver Case, [Selective Draft Law Cases] ante, 366, as to the constitutional questions, the judgment below in this case must be and it is
Affirmed.